United States Court of Appeals
                      For the First Circuit


No. 15-1633

                           JOSÉ GARCÍA,

                           Petitioner,

                                v.

               LORETTA E. LYNCH, ATTORNEY GENERAL,

                           Respondent.


                  PETITION FOR REVIEW OF ORDERS
               OF THE BOARD OF IMMIGRATION APPEALS



                              Before

                  Torruella, Selya and Thompson,
                          Circuit Judges.



     Raymond Sánchez Maceira on brief for petitioner.
     Benjamin C. Mizer, Principal Deputy Assistant Attorney
General, Civil Division, U.S. Department of Justice, John S. Hogan,
Assistant Director, Office of Immigration Litigation, and Nicole
N. Murley, Trial Attorney, on brief for respondent.



                           May 9, 2016
             SELYA, Circuit Judge.          Immigration cases — like old

soldiers — seem never to die.           They may fade away for a spell, but

they often return in slightly altered postures.                So it is here.

             The petitioner, José García, is a native and citizen of

the Dominican Republic.           He seeks judicial review of rulings

rejecting serial attempts to revisit a final order of removal

entered in 2009.       Though creative, his arguments are unavailing

and, in the end, we dismiss his petition in part and deny it in

part.

             We briefly rehearse the essential facts and travel of

the case.      By virtue of his 1996 marriage to a United States

citizen, the petitioner became a conditional lawful permanent

resident.    See 8 U.S.C. § 1186a(a)(1).           In 1998, the couple filed

an   I-751    joint    petition    to     remove    the     conditions     of   the

petitioner's residency.          See id. § 1186a(c)(3).             United States

Citizenship and Immigration Services (USCIS) denied the petition,

citing marriage fraud.         See id. § 1186a(b)(1).              After numerous

procedural     detours,    the     petitioner's          conditional     permanent

residency     status     was   terminated,         and    federal      authorities

instituted     removal     proceedings        against       him.         See    id.

§§ 1227(a)(1)(D)(i), 1229(a).

             On May 20, 2009, an Immigration Judge (IJ) entered an

order of removal in absentia after the petitioner failed to appear

for a scheduled hearing.          See id. § 1229a(b)(5).               Through his


                                    - 2 -
attorney, the petitioner promptly moved to reopen the proceeding,

claiming that his arrival at the hearing had been delayed by

traffic conditions.    The IJ denied this motion, concluding that

there had been no showing of "exceptional circumstances beyond

[the] alien's control."    See id. § 1229a(b)(5)(C)(i).

          The petitioner appealed the denial of his motion to

reopen to the Board of Immigration Appeals (BIA).     In short order,

however, the petitioner executed an about-face: he withdrew his

appeal   and   requested   reinstatement   of   the   removal   order,

professing a desire to return to his homeland.        The BIA obliged

and, on July 10, 2009, the petitioner was removed and remitted to

the Dominican Republic.

          Sometime in December of 2012, the petitioner reentered

the United States illegally.    He was soon apprehended and charged

criminally with unlawful reentry.    See 8 U.S.C. § 1326(a).

          On August 28, 2013, the petitioner again moved to reopen,

alleging that he had received ineffective assistance of counsel

during the 2009 removal proceedings.       The petitioner initially

contended that his counsel had never filed a motion to reopen.

When it came to light, though, that the petitioner's counsel had

indeed filed such a motion eight days after the IJ's in absentia

removal order, the petitioner switched gears and argued that the

filed motion to reopen was "terribly flawed" as it had not included

a sworn statement from the petitioner himself.


                                - 3 -
             The IJ denied this second motion to reopen on multiple

grounds.     Two of those grounds are relevant here.   First, the IJ

ruled that the motion was time and number barred.1      See 8 C.F.R.

§ 1003.23(b)(1).      Second, the IJ ruled that the petitioner's

ineffective assistance of counsel claim was faulty because it did

not comply with any of the requirements enumerated in Matter of

Lozada, 19 I&N Dec. 637 (BIA 1988).2      On March 12, 2015, the BIA

affirmed the denial of the second motion to reopen, adding that




    1 Motions to reopen are generally subject to both temporal and
numeric restrictions. See Meng Hua Wan v. Holder, 776 F.3d 52, 56
(1st Cir. 2015); see also 8 C.F.R. § 1003.23(b)(1).       "A party
ordinarily may file only one motion to reopen, and that motion
must be filed within 90 days of the date of entry of the final
administrative order." Meng Hua Wan, 776 F.3d at 56. The deadline
for filing a motion to reopen in absentia orders of removal
broadens to 180 days if the alien can demonstrate that the failure
to appear was the result of exceptional circumstances.       See 8
C.F.R. § 1003.23(b)(4)(iii)(A)(1); Xue Su Wang v. Holder, 750 F.3d
87, 89-90 (1st Cir. 2014).

    2 Under Lozada, a valid motion to reopen based on ineffective
assistance of counsel must be supported by:

        (1) an affidavit explaining the petitioner's agreement
        with counsel regarding legal representation; (2)
        evidence that counsel has been informed of the
        allegations of ineffective assistance and has had an
        opportunity to respond; and (3) if it is asserted that
        counsel's handling of the case involved a violation of
        ethical or legal responsibilities, a complaint against
        the attorney filed with disciplinary authorities or, in
        the alternative, an explanation for why such a complaint
        has not been filed.

Taveras-Duran v. Holder, 767 F.3d 120, 123 n.2 (1st Cir. 2014)
(quoting Punzalan v. Holder, 575 F.3d 107, 109 n.1 (1st Cir.
2009)); see Lozada, 19 I&N Dec. at 639.


                                 - 4 -
the petitioner had not demonstrated prima facie eligibility for

any conservable relief from removal.

            The petitioner moved for reconsideration of the BIA's

decision.    See 8 U.S.C. § 1229a(c)(6); 8 C.F.R. § 1003.2(b).   On

May 15, 2015, the BIA denied reconsideration.     This petition for

judicial review was filed on May 26, 2015.   See 8 U.S.C. § 1252(b).

            Because this case comes to us as a procedural motley, we

begin by clarifying the scope of our review.   Congress has imposed

statutorily prescribed time limits on parties seeking judicial

review of final agency orders in immigration cases.         See id.

§ 1252(b)(1); Hurtado v. Lynch, 810 F.3d 91, 93 (1st Cir. 2016).

Generally, compliance with these time limits is mandatory and

jurisdictional.    See Onwuamaegbu v. Gonzales, 470 F.3d 405, 406

(1st Cir. 2006); Zhang v. INS, 348 F.3d 289, 292 (1st Cir. 2003).

Here, the petitioner characterizes his petition for review as a

challenge to both the denial of his second motion to reopen and

the denial of his motion to reconsider.      The catch, however, is

that he never filed a timely petition for judicial review of the

BIA's denial of his second motion to reopen; that is, he never

filed such a petition within thirty days of that denial.3     See 8


     3 The BIA's March 12, 2015 order was a final order, and the
subsequent filing of a motion to reconsider does not toll the
running of the period within which an aggrieved party may seek
judicial review. See Saka v. Holder, 741 F.3d 244, 248-49 (1st
Cir. 2013).   To that extent, then, we dismiss the petition for
want of jurisdiction.


                                - 5 -
U.S.C.    §       1252(b)(1).      It        follows    inexorably     that     we    lack

jurisdiction to review that portion of the petitioner's challenge.

See Hurtado, 810 F.3d at 93.

              This leaves us with jurisdiction to review only the BIA's

May 15, 2015 denial of the petitioner's motion for reconsideration.

We review the denial of a motion to reconsider solely for abuse of

discretion.         See Martinez-Lopez v. Holder, 704 F.3d 169, 171 (1st

Cir.   2013).          Under    this    deferential        approach,     no   abuse     of

discretion will ordinarily be found unless the "denial was made

without       a     rational    explanation,         inexplicably      departed       from

established policies, or rested on an impermissible basis."                            Id.

at 172 (quoting Zhang, 348 F.3d at 293).

              In this instance, the BIA denied the petitioner's motion

to reconsider for two principal reasons.                   First, it reasoned that

the petitioner's ineffective assistance of counsel claim failed

because       the     petitioner       had    not      complied   with    the        Lozada

requirements. Second, it pointed out that the motion to reconsider

identified neither any error of law or fact in the underlying

decision nor any argument that the BIA overlooked in reaching that

decision.         See 8 C.F.R. § 1003.2(b)(1); In re O-S-G, 24 I&N Dec.

56, 58 (BIA 2006).

              Before us, the petitioner suggests that the BIA abused

its discretion not only by requiring strict adherence to the

demands of Lozada but also by failing to equitably toll the time


                                             - 6 -
and number restrictions on motions to reopen.                Neither suggestion

carries the day.

              The first of these suggestions is simply unpersuasive.

The petitioner does not dispute that he neglected to comply with

the Lozada requirements.         Rather, he posits that the ineffective

assistance      of   his   counsel      is   "plain   on     the   face    of   the

administrative record," Escobar-Grijalva v. INS, 206 F.3d 1331,

1335 (9th Cir. 2000), thus entitling him to an exception to the

Lozada requirements.        We have, however, explicitly disavowed any

"plain on the face of the administrative record" exception in favor

of a case-by-case assessment of whether the BIA's application of

Lozada was arbitrary.       See Zeng v. Gonzales, 436 F.3d 26, 31 (1st

Cir. 2006).

              Contrary to the petitioner's importunings, our decision

in Saakian v. INS, 252 F.3d 21, 26-27 (1st Cir. 2001), does not

endorse a different rule.        Fairly read, Saakian stands for nothing

more   than    the   commonplace     proposition      that     the   BIA    cannot

arbitrarily apply the Lozada requirements.                 See Tai v. Gonzales,

423 F.3d 1, 5-6 (1st Cir. 2005); Asaba v. Ashcroft, 377 F.3d 9, 11

(1st Cir. 2004).       That ends this aspect of the matter: since the

petitioner's     theory    of   legal    error   is   foreclosed     by    circuit




                                     - 7 -
precedent, the BIA perforce did not abuse its discretion in denying

the motion for reconsideration on this ground.4

          The   petitioner's   remaining   argument   —   that   the   BIA

abused its discretion by failing to treat his otherwise time and

number barred second motion to reopen as if it were a timeous first

attempt under the doctrine of equitable tolling — is a non-starter.

Passing the question of whether equitable tolling is available at

all in this context, see Omar v. Lynch, 814 F.3d 565, 568-69, 569

n.1 (1st Cir. 2016) (leaving question open); Muyubisnay-Cungachi

v. Holder, 734 F.3d 66, 72 (1st Cir. 2013) (same), it is black-

letter law that "arguments not raised before the BIA are waived

due to a failure to exhaust administrative remedies."            Shah v.

Holder, 758 F.3d 32, 37 (1st Cir. 2014) (quoting Molina de Massenet

v. Gonzales, 485 F.3d 661, 664 (1st Cir. 2007)). That rule applies

four-square in this case: the petitioner did not make his equitable

tolling argument before the BIA.    Instead, the argument makes its

debut in his briefing to this court.       His failure to advance the

argument below means that it is unexhausted and, thus, cannot be

considered in this judicial review proceeding.        See id.; see also




    4 We add that nothing in the record so much as hints that the
BIA abused its discretion in insisting upon the applicability of
the Lozada requirements here. In all events, we have consistently
upheld BIA orders denying motions to reopen when — as in this case
— the Lozada requirements have been flouted. See, e.g., Taveras-
Duran v. Holder, 767 F.3d 120, 123-24 (1st Cir. 2014); Zeng, 436
F.3d at 31-32.


                                - 8 -
DaCosta v. Gonzales, 449 F.3d 45, 49-50 (1st Cir. 2006) (refusing

to consider equitable tolling argument not raised before the BIA).

          We need go no further. For the reasons elucidated above,

we dismiss the petition for judicial review in part for want of

jurisdiction and otherwise deny it.



So Ordered.




                              - 9 -